DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the internal components interact with one another since some components overlap with one another.  Refer to annotated Figures below for examples of areas where components are overlapping other components within the invention, each of the areas circled below indicate features that overlap.  Each of the cross-sectional views (Figures 3-5) have overlapping features.  Not all of the overlapping features may be identified below and therefore Applicant is advised to review the drawings in their entirety for accuracy.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    567
    1167
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 39-40 recite “wherein the second piston (110) is constructed to be lowered separately from the first piston (100)”.  Lines 39-40 are written as if the second piston moves independently of the first piston, yet it is apparent from Applicant’s disclosure that the first and second piston move together, at least during a portion of the descent of the pistons (refer to Figure 4 of Applicant’s disclosure wherein the first and second pistons are travelling together; additionally refer to Page 9, lines 6-7 which state “the first piston 100 at the lower end of the inner vessel lid 40 is lowered together with the second piston”). “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclose renders the scope of the claim uncertain as inconsistency with the specification, disclosure, or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty” (refer to MPEP 2173.03).  It is suggested to rephrase the aforementioned portion of lines 39-40 to describe the movement of the first and second pistons as described in Applicant’s specification.  Further, the limitation “wherein the second piston (110) is constructed to be lowered separately from the first piston (100)” is being interpreted in line with Applicant’s Specification such that the second piston moves together with the first piston, at least during a portion of the pistons’ movement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US2016/0242529) in view of Jung (US2016/0157582).
Regarding claim 1, Oh discloses a micro pump vessel (11) composed of an outer vessel (170) on one side (front side, best shown in Figure 3) of which a button (172) is formed and an outer vessel lid (180) which is hinge-coupled (refer to Paragraph [0144]) to one side (a back side, best shown in Figures 2-3) of the outer vessel to be opened (refer to Figure 2) and closed (refer to Figure 1), comprising: an inner vessel (112) provided inside the outer vessel (best shown in Figure 4); an inner vessel lid (111) coupled (refer to Paragraph [0075]) to the inner vessel at a center of which a cosmetic suction hole (not labeled, refer to cropped and annotated Figure 4, below) is formed; 
a micro pump (120) installed on an upper portion (best shown in Figures 3-4) of the inner vessel lid to pump cosmetic contents (refer to Paragraph [0078]); a circular plate-shaped discharge plate (130), which is inserted and seated on the top surface of the inner vessel lid with the micro pump therebetween (best shown in Figure 4; note that the discharge plate is shown to be spaced apart from the top surface of the inner vessel lid, which is configured similarly to that of the instant invention.  The instant invention describes Figures 4-5 as “the state when the…micro pump vessel is operated” and in neither of these Figures is the discharge plate shown to be inserted and/or seated on the top surface of the inner vessel lid, rather, the discharge plate is disposed at an upper surface of both the pump and the inner vessel lid, and the discharge plate further comprises downwardly extending protrusions that are disposed toward the pump; Oh discloses a similar configuration wherein the discharge plate is disposed about an upper surface of both the pump and the inner vessel lid, wherein Oh’s discharge plate also comprises downwardly extending protrusions that extend toward a portion of the pump) to discharge and accommodate the cosmetic contents discharged from the micro pump onto the top surface thereof; a circular plate-shaped member (140) seated in a central groove (groove formed on an interior of rib, 135, best shown in Figures 3-4) of the top surface of the discharge plate, and having, at an upper surface, a radial groove (groove formed by mesh portion, 141); a discharge film (150), which is a circular plate-shaped film (best shown in Figure 3) to cover the entire top surface of the discharge plate (Oh’s discharge film is configured similar to that of Applicant’s discharge film wherein the discharge film covers substantially an entirety of the top surface of the discharge plate.  It is noted that Applicant’s discharge film comprises a plurality of recesses that engage with a plurality of protrusions disposed on the discharge plate as best shown in Figure 2, and it’s understood that the recesses and protrusions would engage with each other and therefore the recesses would not be disposed over a top surface of the protrusions.  Since the top surface of the discharge plate comprises said protrusions and the outer-most rim of the discharge plate surrounding the protrusions and that the discharge film does not cover these areas as best shown in Applicant’s Figure 3, where the discharge film is shown to extend over a majority of the top surface of the discharge plate, but not over its entirety.) and has a plurality of cosmetic discharge holes (151) so as to correspond to the radial groove of the circular plate-shaped member (best shown in Figure 3); 4a ring-shaped fixing member (160) configured to fix an edge (outermost edge) of the discharge film to the discharge plate (best shown in Figure 4, wherein the discharge film and the discharge plate are sandwiched between a groove of portion 161 of the ring-shaped fixing member, thus the ring-shaped fixing member is fixing an outer edge of the discharge film to the discharge plate), and allow a user to make contact with the discharge film using a puff (an upper portion of the discharge film is exposed to the outside of the vessel, thereby permitting a user to make contact therewith, using a puff); a first piston (113) of a cylindrical member which is inserted to a lower surface of the inner vessel lid and coupled to be in close contact with the inner circumference of the inner vessel lid to sweep down the cosmetic contents in the outer vessel (best shown in Figure 4), the first piston having a cylindrical hole (refer to annotated Figure 4 below).  Refer additionally to Figures 1-35.  Oh discloses only a first piston that descends about an inner surface of the inner container to dispense the cosmetic container stored therein and therefore does not disclose a second piston having a columnar projection that is constructed to be inserted into the cylindrical hole of the first piston, the second piston configured to sweep down the cosmetic contents in the outer vessel and exhaust them, wherein the second piston is constructed to be lowered separately from the first piston. However, Jung demonstrates that cosmetic containers comprising two pistons, wherein one of the two pistons can move independently of the other, are well-known in the art in order to provide the effect of a larger piston in a space saving configuration.  Jung discloses a cosmetic container (10) having a cosmetic composition therein (refer to Figure 3), a pump (not labeled, but is best illustrated in the top middle image of Figure 3 as the top surface being pressed by a user) and a first piston (110, Figures 1-3) having a cylindrical hole (recessed profile extending about the circumference of the first piston that engages with second piston, 120), and a second piston (120), having a profile that substantially matches the profile of the first piston such that the first and second pistons mate with one another (refer to Figures 2-3) and having a columnar projection (not labeled, refer to annotated Jung Figure 1, below) that is constructed to be inserted into the cylindrical hole of the first piston (not labeled, refer to annotated Figure 1, below), the second piston configured to sweep down the cosmetic and exhaust them (“the second piston…is in close contact with the inner wall of the container body”, refer to Paragraph [0023]), wherein the second piston is constructed to be lowered separately from the first piston (refer to the second image of Figure 3, which shows the second piston 120 lowering/pushing against the cosmetic to exhaust it, while the first piston is stationary; additionally refer to Paragraph [0022] which states that as piston 120 moves, piston 110 “possibly” moves together, i.e. movement of piston 120 is possible without movement of piston 110). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh’s compact to comprise a second piston, as claimed, as taught by Jung, since such a modification provides the advantage of saving space within the compact.  

    PNG
    media_image2.png
    795
    1564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    400
    1428
    media_image3.png
    Greyscale

Regarding claim 3, the combination of Oh and Jung discloses the micro pump vessel according to claim 1, as applied above.  Oh further discloses wherein the micro pump vessel comprises: a first mounting groove (not labeled, refer to annotated Figure 4, below) formed in a circumferential shape so that the lower end of a housing cap (not labeled, refer to annotated Figure 4, below) of the micro pump is inserted to the outer side of the cosmetic suction hole (refer to annotated Figure 4, below) of the inner vessel lid; a second mounting groove (not labeled, refer to annotated Figure 4, below) formed with a larger diameter than the first pump mounting groove so that a cylindrical spring (126) of the micro pump is inserted and seated; an upper extension protrusion wheel (not labeled, refer to annotated Figure 4, below) formed extending upward on an outer circumference of the inner vessel lid; a fastening protrusion (not labeled, refer to annotated Figure 4, below) formed to be coupled to a lower guide groove (not labeled, refer to annotated Figure 4, below) of the ring-shaped fixing member at an upper side of the upper extension protrusion wheel; 5a coupling portion (not labeled, refer to annotated Figure 4, below) formed on the outer circumferential lower side of the inner vessel lid to be coupled to the inner vessel; and a lower extension protrusion wheel (not labeled, refer to annotated Figure 4, below) protruding downward inside the coupling portion (46).

    PNG
    media_image4.png
    380
    1106
    media_image4.png
    Greyscale

Regarding claim 4, Oh discloses the micro pump vessel according to claim 3, as applied above.  Oh further discloses wherein the first piston comprises: a central hole (not labeled, refer to annotated Figure 4, below) formed in the center of the first piston and inserted into the outer circumference of the suction hole (Oh’s vessel is configured similar to that of the instant invention wherein the piston is inserted into the outer circumference of a wall that forms the cosmetic suction hole) of the inner vessel lid; a cylindrical groove (not labeled, refer to cropped and annotated Figure 4, below) formed with a larger diameter than the central hole and surrounding the outer circumference and the bottom surface of the second mounting groove of the inner vessel lid. 

    PNG
    media_image5.png
    398
    689
    media_image5.png
    Greyscale

Regarding claim 5, the combination of Oh and Jung discloses the micro pump vessel of claim 3, as applied above.  Per the modification addressed in claim 1, the second piston of Jung was incorporated into Oh’s compact such that the second piston has a profile substantially the same as that of the first piston, such that the first and second pistons mate/nest with one another. In order for Oh’s compact to work as intended, the second piston must also comprise a central hole, similar to that of the first piston, such that the pumping means are positioned to dispense the cosmetic to an outside of the compact.  Per the modification addressed in claim 1, the second piston of Jung was incorporated into the cosmetic compact of Oh such that the first and second pistons have a substantially similar profile, thus, the central hole of the second piston is further in close contact with the outer circumference of a cylindrical groove (not labeled, refer to Oh annotated Figure 4, below) of the first piston, since the central hole is immediately adjacent the cylindrical groove.  Oh further discloses an outer circumferential close contact plate formed on the outer surface of the first piston and in close contact with the inner circumference of the close contact plate of the first piston (the inner and outer circumferences are in close contact since they are each on opposing sides of the close contact plate, refer to annotated Oh Figure 4, below).  Thus, the combination of Oh and Jung disclose all the limitations of claim 5.

    PNG
    media_image6.png
    507
    1058
    media_image6.png
    Greyscale

Regarding claim 6, the combination of Oh and Jung discloses the micro pump vessel according to claim 2, as applied above.  Oh further discloses wherein the micro pump vessel comprises: a first mounting groove (not labeled, refer to annotated Figure 4, below) formed in a circumferential shape so that the lower end of a housing cap (not labeled, refer to annotated Figure 4, below) of the micro pump is inserted to the outer side of the cosmetic suction hole (refer to annotated Figure 4, below) of the inner vessel lid; a second mounting groove (not labeled, refer to annotated Figure 4, below) formed with a larger diameter than the first pump mounting groove so that a cylindrical spring (126) of the micro pump is inserted and seated; an upper extension protrusion wheel (not labeled, refer to annotated Figure 4, below) formed extending upward on an outer circumference of the inner vessel lid; a fastening protrusion (not labeled, refer to annotated Figure 4, below) formed to be coupled to a lower guide groove (not labeled, refer to annotated Figure 4, below) of the ring-shaped fixing member at an upper side of the upper extension protrusion wheel; 5a coupling portion (not labeled, refer to annotated Figure 4, below) formed on the outer circumferential lower side of the inner vessel lid to be coupled to the inner vessel; and a lower extension protrusion wheel (not labeled, refer to annotated Figure 4, below) protruding downward inside the coupling portion (46).

    PNG
    media_image4.png
    380
    1106
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                      

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799